 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHELDON RAY NEWSOME,                               Case No. 2:19-cv-00307-JAM-JDP (PC)
12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         THAT PLAINTIFF’S MOTION FOR
13           v.                                          PRELIMINARY INJUNCTION BE DENIED
14    M. LOTERZSTAIN, et al.,                            ECF No. 43
15                       Defendants.                     OBJECTIONS DUE WITHIN FOURTEEN
                                                         DAYS
16

17          Plaintiff Sheldon Ray Newsome has filed a motion for preliminary injunction and seeks an

18   order directing non-party prison officials at the California Medical Facility to stop their recent

19   acts of retaliation against him for filing lawsuits. ECF No. 43 at 11. I recommend that the

20   motion be denied because it is based on allegations unrelated to the claims in this suit.

21                                             Legal Standards

22          A federal district court may issue injunctive relief only if the court has both personal

23   jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros.,

24   Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party

25   officially, and is required to take action in that capacity, only upon service of summons or other

26   authority-asserting measure stating the time within which the party served must appear to

27   defend”). The court may not determine the rights of persons not before it. See Hitchman Coal &

28   Coke Co. v. Mitchell, 245 U.S. 229, 234-35 (1916); Zepeda v. INS, 753 F.2d 719, 727-28 (9th Cir.
                                                        1
 1   1983); see also Califano v. Yamasaki, 442 U.S. 682, 702 (1979) (injunctive relief must be

 2   “narrowly tailored to give only the relief to which plaintiffs are entitled”). Under Rule 65(d)(2),

 3   an injunction binds only “the parties to the action,” their “officers, agents, servants, employees,

 4   and attorneys,” and “other persons who are in active concert or participation.” Fed. R. Civ. P.

 5   65(d)(2)(A)-(C).

 6          “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

 7   the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

 8   balance of equities tips in his favor, and that an injunction is in the public interest.” Glossip v.

 9   Gross, 135 S. Ct. 2726, 2736-37 (2015) (quoting Winter v. Natural Res. Def. Council, Inc., 555

10   U.S. 7, 20 (2008)). “[P]laintiffs must establish that irreparable harm is likely, not just possible, in

11   order to obtain a preliminary injunction.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d

12   1127, 1131 (9th Cir. 2011). In addition to establishing irreparable harm, the injunctive relief

13   sought must be related to the claims brought in the complaint. See Pac. Radiation Oncology, LLC

14   v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir. 2015) (“When a plaintiff seeks injunctive relief

15   based on claims not pled in the complaint, the court does not have the authority to issue an

16   injunction.”). A permanent injunction may be granted only after a final hearing on the merits.

17   See MAI Sys. Corp. v. Peak Computer, Inc., 991 F.2d 511, 520 (9th Cir.1993) (“As a general rule,

18   a permanent injunction will be granted when liability has been established . . . .”).

19         The Prison Litigation Reform Act (“PLRA”) imposes additional requirements on prisoner

20   litigants who seek preliminary injunctive relief against prison officials. In such cases,
21   “[p]reliminary injunctive relief must be narrowly drawn, extend no further than necessary to

22   correct the harm the court finds requires preliminary relief, and be the least intrusive means

23   necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). As the Ninth Circuit has previously

24   observed, the PLRA places significant limits upon a court’s power to grant preliminary injunctive

25   relief to inmates, and “operates simultaneously to restrict the equity jurisdiction of federal courts

26   and to protect the bargaining power of prison administrators—no longer may courts grant or
27   approve relief that binds prison administrators to do more than the constitutional minimum.”

28   Gilmore v. People of the State of California, 220 F.3d 987, 998-99 (9th Cir. 2000).
                                                         2
 1                                                 Analysis

 2          In his complaint, plaintiff alleges that defendants Dirisu and Lotersztain orchestrated his

 3   transfer to a different prison in retaliation for his filing of grievances. ECF No. 18 at 3-4.

 4   Plaintiff also claims that defendant Lotersztain was deliberately indifferent to his serious medical

 5   needs. Id. at 10-11. The conduct complained of in the complaint occurred in 2017. Id. at 3. By

 6   contrast, plaintiff’s motion for preliminary injunction concerns acts of retaliation by non-party

 7   prison officials in 2020. See, e.g., ECF No. 43 at 2. A motion for preliminary injunction must

 8   relate to the allegations in the complaint. See De Beers Consol. Mines v. United States, 325 U.S.

 9   212, 220 (1945) (holding that a preliminary injunction cannot address “a matter lying wholly

10   outside the issues in the suit”); Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d

11   631, 633 (9th Cir. 2015) (“When a plaintiff seeks injunctive relief based on claims not pled in the

12   complaint, the court does not have the authority to issue an injunction.”). And the acts alleged in

13   the motion do not appear to have restricted plaintiff’s access to the courts. In the months after he

14   filed his motion, plaintiff submitted exhibits that related to his complaint, ECF No. 50, and a

15   reply to defendants’ opposition to his motion, ECF No. 51. And, as best I can tell, plaintiff does

16   not allege that his access to the courts has been restricted in any specific way. Thus, the Ninth

17   Circuit’s exception to the relation requirement does not apply. See Diamontiney v. Borg, 918

18   F.2d 793, 796 (9th Cir. 1990) (holding that, where a motion for injunctive relief relates to an

19   inmate’s access to the courts, the relation requirement does not apply).

20          Plaintiff’s motion should also be denied because it seeks to enjoin individuals who are not
21   parties to this action. See Zepeda v. U.S. I.N.S., 753 F.2d 719, 727 (9th Cir. 1983) (“A federal

22   court may issue an injunction if it has personal jurisdiction over the parties and subject matter

23   jurisdiction over the claim; it may not attempt to determine the rights of persons not before the

24   court.”). As defendants point out, none of the non-parties’ conduct is alleged to be connected to

25   Dirisu or Lotersztain who, the parties agree, no longer work for the California Department of

26   Corrections and Rehabilitation. ECF No. 43 at 17; ECF No. 49 at 3.
27          For the above reasons, it is RECOMMENDED that plaintiff’s motion for preliminary

28   injunction, ECF No. 43, be denied.
                                                         3
 1            These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 3   after being served with these findings and recommendations, any party may file written

 4   objections with the court and serve a copy on all parties. Such a document should be captioned

 5   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 6   objections shall be served and filed within fourteen days after service of the objections. The

 7   parties are advised that failure to file objections within the specified time may waive the right to

 8   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez

 9   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10
     IT IS SO ORDERED.
11

12
     Dated:      June 2, 2021
13                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
